PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Langendorff, Niels, L.
Application No. 13/990,522
Filed: 30 May 2013
For: Navigation Methods and Systems

:
:
:	DECISION ON PETITION
:
:


The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.181, filed May 6, 2021, to withdraw the holding of abandonment for the above-identified application.

The application became abandoned May 19, 2020 for failure to timely submit the appeal forwarding fee in response to the Examiner’s Answer issued March 16, 2020. Notice of Abandonment was mailed July 1, 2020.

Petitioner continues to assert non-receipt of the Examiner’s Answer issued March 16, 2020. However, as previously indicated, the Electronic Business Center indicates that the email sent March 16, 2020 with Notice of the Examiner’s Answer was sent without issue. Further, the system logs indicate that the March 16, 2020 email notification was viewed on June 4, 2020 by Anthony Paul Jones. While the email notification may have been viewed subsequent to the time period for submission of the appeal forwarding fee, the fact remains that the email notification with respect to the Examiner’s Answer was properly issued and available for viewing.

As the record reflects that the Examiner’s answer was properly sent and received, the holding of abandonment will not be withdrawn.

In view thereof, the petition to withdraw the holding of abandonment is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted. The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency decision.

Any request for reconsideration must be accompanied by evidence of timely response to the Examiner’s Answer.

ALTERNATE VENUE

Petitioner may wish to consider filing a petition stating that the entire delay was unintentional. Petitioners’ attention is directed to 37 CFR 1.137(a) which provides for the revival of an “unintentionally” abandoned application. An “unintentional” petition under 37 CFR 1.137(a) must be accompanied by the required petition fee and reply.

The filing of a petition under 37 CFR 1.137(a) cannot be intentionally delayed and therefore must be filed promptly. A person seeking revival due to unintentional delay cannot make a statement that the delay was unintentional unless the entire delay, including the delay from the date it was discovered that the application was abandoned until the filing of the petition to revive under 37 CFR 1.137(a), was unintentional. A statement that the delay was unintentional is not appropriate if petitioner intentionally delayed the filing of a petition for revival under 37 CFR 1.137(a). The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be addressed as follows:

By mail:				Mail Stop Petition
					Commissioner for Patents

					Alexandria, VA 22313-1450

By facsimile:				(571) 273-8300

By hand delivery:			U.S. Patent and Trademark Office
					Customer Window, Mail Stop Petition
					Randolph Building
					401 Dulany Street
					Alexandria, VA 22314

Via EFS-Web

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions